—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from a order of the Family Court, Westchester County (Cooney, J.), entered April 22, 1997, which, after a hearing, dismissed his petition to modify a consent order of custody and visitation of the same court, entered March 28, 1996.
Ordered that the order is affirmed, without costs or disbursements.
*611We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738). Bracken, J. P., O’Brien, Sullivan and Luciano, JJ., concur.